UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-7269



In Re: MICHAEL WAYNE MONTGOMERY, a/k/a Shaka
Macumba Zulu X,

                                                          Appellant.




                              No. 96-6231



In Re: MICHAEL WAYNE MONTGOMERY, a/k/a Shaka
Macumba Zulu X,

                                                          Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (MISC-95-136)

Submitted:   April 16, 1996                   Decided:   May 7, 1996


Before HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Michael Wayne Montgomery, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's orders imposing

and implementing a prefiling injunction against him. We have re-

viewed the record and the district court's opinions and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. In re Michael Wayne Montgomery, No. MISC-95-136
(D.S.C. Aug. 17, 1995 & Jan. 25, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                3